DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

                           ROBERT MAINE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D12-4491

                              [July 16, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No. 11-017489
CF10A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The appellant raises three issues on appeal. Two of the issues were
not preserved and we thus affirm without prejudice to the appellant to
seek any appropriate postconviction relief. The remaining issue involves
a claim that a state witness provided improper opinion testimony. To the
extent the testimony was improper, we find it harmless on this record.

   Affirmed.

STEVENSON, CIKLIN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.